Fourth Court of Appeals
                               San Antonio, Texas
                                     January 7, 2020

                                   No. 04-19-00581-CR

                                   Pedro BAUTISTA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 17-01-010-CRW
                         Honorable Lynn Ellison, Judge Presiding


                                     ORDER

      Appellant’s second motion for extension of time to file his brief is
GRANTED. Appellant’s brief is due on or before February 14, 2019. No further
extensions will be granted absent extenuating circumstances.

                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court